Citation Nr: 1229008	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-14 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1971 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied service connection for right ear hearing loss.  In May 2010, the Veteran testified before a Veterans Law Judge (VLJ) at a Board video conference hearing at the RO.  A transcript of the hearing is associated with the claims file.

The Board denied service connection for PTSD in a July 2010 decision.  There is no indication that the Veteran has appealed the Board's denial of PTSD; therefore this decision is final.  The Board remanded the issues of service connection for bilateral hearing loss, tinnitus, and a psychiatric disability other than posttraumatic stress disorder (PTSD) in July 2010.  During the course of the remand, the RO granted service connection for left ear hearing loss and tinnitus in a June 2011 rating decision.  The RO also granted service connection for major depressive disorder in a December 2011 rating decision.  These decisions constitute a complete grant of the benefits sought on appeal.  Therefore, the issues of service connection for left ear hearing loss, tinnitus, and major depressive disorder are no longer before the Board.  

In January 2012, however, the Veteran filed a notice of disagreement with the assigned rating of 0 percent for the major depressive disorder.  In reviewing both the claims file and Virtual VA records, there is no record that the RO has issued the Veteran a statement of the case regarding this matter.  Therefore the claim for an initial rating higher than 0 percent for major depressive disorder must be remanded.

The VLJ who conducted the May 2010 Board hearing is no longer employed at the Board.  The Veteran was provided with a letter in June 2012 asking him if he wanted to appear at another hearing, pursuant to 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran responded that he did not wish to appear at a hearing and wanted his case considered on the evidence of record.

The issue of entitlement to an initial compensable rating for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right ear hearing loss was incurred in, or caused by, his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for right ear hearing loss.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that his current right ear hearing loss was caused by in-service exposure to small arms fire, generators, diesel engines, and noise on the flightline during his service in the Air Force.  He testified at the May 2010 Board hearing that he was constantly exposed to this type of noise and that there was no ear protection because they had radios that they had to man constantly.   He also mentioned that he had a firearm discharge near his left ear in service and lost all hearing capability in his left ear for one hour after that.  He noted on a December 2010 VA examination report that after service he worked for Northwest Airlines from 1969 to 2007 in primarily customer service and that while he was occasionally exposed to aircraft noise he always wore hearing protection devices when around loud noises.  He denied any recreational noise exposure.  

Establishing entitlement to service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  These second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Certain chronic disabilities, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this particular case.  At the outset, the Board notes that the Veteran's DD-214 shows that in the Air Force, the Veteran's Military Occupational Specialty was Security Police Helper.  Additionally, the Board highlights that service connection is already in effect for the Veteran's left ear hearing loss and tinnitus. 

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155 (1993). 

As discussed below, because there is no competent evidence showing that the Veteran's hearing loss was manifest to a degree of 10 percent or more during the first year following separation from service, service connection on a presumptive basis is not warranted in this case.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.30, 3.309. 

On the Veteran's enlistment examination in February 1971, the Veteran reported a history of hearing loss.  However, there are no findings of right ear hearing loss on the audiogram at entry into service.  The February 1971 entrance examination report shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
10

Although the record shows that the Veteran reported a history of hearing loss, he is still presumed sound at entry into service as to right ear hearing loss.  Right ear hearing loss was not noted at the time of examination, acceptance, and enrollment into service.  The audiogram did not show hearing loss for VA purposes on examination in February 1971.  Additionally, the examiner did not note any defects or diagnoses.  Moreover, a July 2011 VA examiner also reviewed the Veteran's records and determined that hearing loss did not exist prior to service.  Therefore, the issue is whether the Veteran's present right ear hearing loss was incurred during his military service.  See 38 C.F.R. § 3.304(b).

The Veteran's discharge examination in March 1972 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
10


After service, a private audiogram in March 2010 shows that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
35
35

However, this examination report cannot be relied on for rating purposes, as it is not clear if Maryland CNC speech recognition scores were used.  

VA audiological testing conducted at the time of the Veteran's examination in December 2010, however, confirmed right ear hearing loss in accordance with VA standards. See 38 C.F.R. § 3.385.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
35
35
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Based on these results, the examiner diagnosed the Veteran with mild to moderate right sensorineural hearing loss.  The examiner found, however, that the Veteran's left ear hearing loss and tinnitus were at least as likely as not due to his history of hazardous military noise exposure, because there was a significant change in hearing in the left ear at 4,000Hz from entrance to separation that would be likely as not due to military noise exposure.  The examiner found that the right ear hearing loss was less likely as not due to military service since there was no significant change in hearing sensitivity in the right ear from entrance to separation.  However, the examiner determined that the shift in hearing in the left ear substantiated that some form of acoustic trauma did take place that could also contribute to the presence of the currently reported tinnitus.  The examiner indicated that this opinion was made based on the information reviewed and clinical experience.  

Another VA audiological evaluation was provided in July 2011.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
40
45
45

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner noted a review of the claims file and found that the Veteran's right ear hearing loss was caused by or a result of an event in military service.  The rationale provided was that the left ear hearing loss was already service-connected as stated on the December 2010 VA examination report; and the March 2010 private audiogram also showed mild to moderately severe sensorineural hearing loss and was consistent with the VA examination results.  The examiner further determined that hearing loss did not exist prior to service, as noted above.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's right ear hearing loss was caused by his in-service noise exposure.  In making this determination, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he was exposed to aircraft and gunfire noise during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465   (1994).  It is within the Veteran's realm of personal knowledge whether he was exposed to noise during service and has experienced difficulty hearing since service. 

Moreover, the Board finds the Veteran's reports of in-service noise exposure and a continuity of symptomatology since service to be credible.  His records are internally consistent, and it is facially plausible that he was exposed to noise during service, especially given his duties as a Security Police Officer in the Air Force.  In this regard, the Board points out that the Veteran has consistently reported the incidents in service that caused his hearing loss.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  Further, as noted above, insofar as service connection has already been granted for the Veteran's left ear hearing loss and tinnitus, his in-service noise exposure has been conceded. 

Finally, the Board finds it significant that a VA examiner in July 2011 found that the Veteran's present right ear hearing loss was caused by or a result of the Veteran's military service.  The rationale provided was that the left ear hearing loss was already service-connected.  Even though a VA examiner in December 2010 had determined that the right ear hearing loss was not related to military noise exposure on the basis of no shift in auditory thresholds during service, there is no reason shown to value this opinion over the July 2011 VA examiner's opinion.  Both examiners provided relatively clear opinions and offered rationales, and were fully informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  In weighing the probative value of both opinions, they are relatively equally-balanced.  In these situations, the benefit of the doubt is in favor of the Veteran.  See 38 C.F.R. § 3.102.

After a careful review of the all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the Veteran's reports of in-service noise exposure and continuity of symptomatology since service are persuasive in determining the onset and etiology of his right ear hearing loss.  There are also medical opinions both for and against the Veteran's claim and no reason shown to value one opinion over the other.  

Accordingly, in view of the provisions of 38 C.F.R. § 3.102, and resolving all reasonable doubt in the Veteran's favor, because there is competent and credible supporting evidence of exposure to noise trauma in service and complaints of right ear hearing loss since service on a rather continual basis, and a medical nexus opinion relating the present right ear hearing loss to military service, the Board concludes that the evidence supports the granting of service connection for right ear hearing loss.  Accordingly, service connection for right ear hearing loss is warranted.  See 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

In December 2011, the RO granted the Veteran's claim of service connection for major depressive disorder and assigned a noncompensable rating.  In January 2012, the Veteran submitted a statement on a VA-Form 21-4138, on which he asserted his disagreement with the rating assigned for his major depressive disorder.  The RO has not issued a statement of the case or supplemental statement of the case which addresses this issue and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case to the Veteran and his representative addressing its assignation of a noncompensable rating to the Veteran's service connected major depressive disorder.  The statement of the case should include all relevant law and regulations pertaining to the claim.  The Veteran must be advised of the time limit in which he may file a substantive appeal. See 38 C.F.R. § 20.302(b).  Thereafter, if an appeal has been perfected, this issue should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


